Citation Nr: 0521576	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.   Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for arthritis of the 
knees, back, and left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1971 to December 
1973 and from April 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO rating decision which, in 
pertinent part, denied service connection for post-traumatic 
stress disorder (PTSD), for bilateral hearing loss, for 
tinnitus, and for arthritis (also claimed as knees, back, and 
left elbow). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Received from the veteran in August 2004 was his substantive 
appeal (VA Form 9) in which he indicated he wanted a hearing 
at the RO before a Veterans Law Judge.  Such a hearing was 
scheduled in July 2005, however, the veteran was not able to 
attend.  In a Report of Contact it was noted that the veteran 
would be unable to attend the hearing and requested that 
another hearing be scheduled.  To ensure full compliance with 
due process requirements, the case is remanded for the 
following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


